PERCEPTRON, INC.
FIRST AMENDMENT TO SEVERANCE AGREEMENT

 

 

THIS FIRST AMENDMENT TO SEVERANCE AGREEMENT, dated as of July 2, 2010, between
Perceptron, Inc. (the “Company”) and Richard Price (the “Executive”), (the
“Agreement”) is dated June 13, 2012.

 

The Company and the Executive hereby agree as follows:

 

1. Defined Terms. Terms defined in the Agreement shall be used in this First
Amendment with their defined meanings as contained in the Agreement, unless
otherwise defined here.

 

2. Amendment of the Agreement. Company and Executive agree, effective upon
expiration of the Revocation Period set forth in the release executed by
Executive as required by the Agreement, as follows:

 

(i) Executive’s employment with Company has terminated effective June 13, 2012
(the “Effective Date”).

 

(ii) Pursuant to Section 3 of the Agreement, Executive shall be entitled to the
payments set forth in Section 3(b) of the Agreement, as modified below:

 

(a)Notwithstanding Section 6 of the Agreement, all benefits of any kind and any
payments of any kind under the Agreement including those modified below shall
cease immediately at the time of closing of any transaction in which the
Executive becomes affiliated in any way or capacity with the purchase of
substantially all of the assets of the Company’s Commercial Products Business
Unit.

 

(b)Executive shall not receive any bonus for the Company’s fiscal year 2012, as
otherwise provided in Section 3(b)(ii) of the Agreement.

 

(c)The Company will pay directly the Executive’s COBRA continuation coverage
premiums through December 13, 2012 unless terminated earlier pursuant to Section
2(ii)(a) of this First Amendment, if the Executive elects COBRA continuation
coverage, in lieu of Executive’s continued direct coverage under the Company’s
group health plan.

 

(d)The Company’s obligation to provide health and welfare plan benefits
following the Effective Date, as provided in Section 3(b)(iii) of the Agreement,
shall cover only the following benefits and shall expire on December 13, 2012
unless terminated earlier pursuant to Section 2(ii)(a) of this First Amendment:

 



 

 

 

Group Life coverage

 

Executive Life Coverage

 

(iii) Executive shall not be entitled to any payments under Section 4 of the
Agreement.

 

(iv) The following stock option agreements between the Company and Executive
(the “Option Agreements”) provide that all options which are exercisable under
the terms of the Option Agreements at the Effective Date terminate three months
after the Effective Date. All Options under the Option Agreements which are not
exercisable at the Effective Date shall be terminated at that time.

 

Agreement Date Plan Number of
Exercisable
Options Number of
Unexercisable
Options Termination
Date December 1, 2009 2004 10,000 10,000 September 13, 2012 September 1, 2011
2004 0 10,000 Not Applicable

 

3. Non-Competition and Restrictive Covenant. If, during the term that the
Executive is receiving benefits under the Agreement, Executive violates the
terms of this Agreement, the Perceptron Executive Agreement Not to Compete,
dated November 4, 2009 (the “Non-Compete Agreement”), the Company’s Proprietary
Information and Inventions Agreement, dated November 4, 2009 (the “Proprietary
Information Agreement”), or any other non-competition or confidentiality
agreement with the Company, the Company’s obligations to the Executive under
this Agreement and the Option Agreements shall automatically terminate.

 

4. Continued Effectiveness. All other provisions of the Agreement shall remain
in full force and effect, including, but not limited to, Sections 5, 6, 9 and
10, and shall apply equally to all amounts or benefits required to be paid or
provided to Executive under this Agreement.

 

5. Amendment of Agreement. The Agreement, including this First Amendment, shall
not be modified or amended except by instrument in writing signed by the parties
hereto. The parties agree that the Agreement, including this First Amendment,
shall be amended if required and as required to comply with applicable law,
including, but not limited to, Code Section 409A.

 

6. Governing Law. To the extent not preempted by Federal law, the Agreement,
including this First Amendment, shall be governed and construed in accordance
with the laws of the State of Michigan, without regard to its conflicts of law
rules.

 

7. Entire Agreement. The Agreement, including this First Amendment, represent
the entire agreement and understanding of the parties with respect to the
subject matter of the Agreement (other than the Non-Compete Agreement, the
Proprietary Information Agreement, and the Option Agreements, which shall remain
in full force and effect after the execution of this Agreement).

2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Severance Agreement as of the day and year first written above.

 

  PERCEPTRON, INC.           By:             /s/ Harry T. Rittenour     Harry T.
Rittenour, President and CEO                                    /s/ Richard
Price   RICHARD PRICE

 



3

 

